Name: Council Regulation (EEC) No 579/93 of 8 March 1993 suspending wholly or in part the Common Customs Tariff duties on certain agricultural products originating in Turkey (1993)
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 13. 3. 93 Official Journal of the European Communities No L 61 /15 COUNCIL REGULATION (EEC) No 579/93 of 8 March 1993 suspending wholly or in part the Common Customs Tariff duties on certain agricultural products originating in Turkey (1993) HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1993 the customs duties on imports into the Member States of the products originating in Turkey listed in the Annex shall be those indicated for each of them in the said Annex. Within the context of these tariff suspensions the Portu ­ guese Republic shall apply duties calculated in accordance with the relevant provisions set out in Regulation (EEC) No 2573/87. 2. For the purposes of applying this Regulation, the rules of origin shall be those in force at the time for the implementation of the Agreement establishing an Associ ­ ation between the European Economic Community and Turkey. The methods of administrative cooperation for ensuring that the products listed in the Annexes benefit from the total or partial suspension shall be those laid down in Association Council Decision No 5/72 attached to Regu ­ lation (EEC) No 428/73, as last amended by Decision No 1 /83, attached to Regulation (EEC) No 993/83 (6). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commission, Whereas under Annex 6 to the Additional Protocol laying down the conditions, procedures and timetables for implementing the transitional phase referred to in Article 4 of the Agreement establishing an Association between the European Economic Community and Turkey (2) and under Article 9 of the Supplementary Protocol to the Association Agreement between the Euro ­ pean Economic Community and Turkey consequent on the accession of new Member States to the Community (3), which was signed in Ankara on 30 June 1973 and entered into force on 1 March 1986 (4) the Community must wholly or in part suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary, on a provisional basis, to adjust or supplement some of the advantages provided for in the abovementioned Annex 6 ; whereas the Community should, therefore, with regard to the products originating in Turkey contained in the list annexed to this Regula ­ tion, suspend until 31 December 1993 either the fixed component of the charge applicable to the goods falling within the scope of Regulation (EEC) No 3033/80 or the customs duty applicable to the other products, at the levels indicated for each of them ; Whereas in the context of the said tariff suspensions, the Portuguese Republic will apply customs duties calculated in accordance with Council Regulation (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal, on the one hand, and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey, on the other (*) ; and whereas the present Regulation is appli ­ cable to the Community as presently composed ; Whereas suspension of these duties shall be decided by the Commission, Article 2 When imports of products qualifying for the arrange ­ ments provided for in Article 1 come into the Commu ­ nity in quantities or at prices which cause or threaten to cause serious injury to the Community producers of such products or directly competitive products, the Common Customs Tariff duties may be partially or wholly re-established for the products in question. These measures may also be taken in the event of serious injury or the threat of serious injury limited to a single region of the Community. Article 3 1 . In order to ensure the application of Article 2, the Commission may decide by means of a Regulation to re-establish Common Customs Tariff duties for a limited period. (') OJ No L 323, 29 . 11 . 1980, p . 1 . 0 OJ No 217, 29. 12. 1964, p . 3687/64. 0 OJ No L 361 , 31 . 12. 1977, p . 2. (4) OJ No L 48, 26. 2. 1986, p . 36. 0 OJ No L 250, 1 . 9 . 1987, p . 1 . (6) OJ No L 112, 28 . 4. 1983, p. 1 . No L 61 /16 Official Journal of the European Communities 13 . 3 . 93 2. Where the Commission has been requested by a Member State to take action it shall take a decision within a maximum period of 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer the Commission's action to the Council , within 10 working days of its noti ­ fication . Referring the matter to the Council shall not have a suspensory effect. The Council shall meet without delay. It may by a qualified majority amend or annul the measure taken. Article 4 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 March 1993. For the Council The President N. HELVEG PETERSEN 13. 3. 93 Official Journal of the European Communities No L 61 / 17 ANNEX List of products falling within Chapter 1 to 24 originating in Turkey for which there are grounds for total or partial suspension of the Common Customs Tariff Order No CN code Description Rate of duty ( ¢) Vegetables, fresh or chilled : 15.0001 ex 0709 30 00  Aubergines, from 1 to 14 January 9% Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : 15.0003 0714 20 10  Sweet potatoes intended for human consumption (') Free Melons (including watermelons) and papaws (papayas), fresh : 15.0005 ex 0807 10 10  Watermelons, from 1 November to 31 March 6,5 % Chocolate and other food preparations containing cocoa : 15.0007 ex 1806 10 10  Cocoa powder, not otherwise sweetened than by the addition of sucrose 3 % ex 1806 10 30 ex 1806 10 90 15.0009 1806 20 10 Chocolate and chocolate goods, whether or not filled, sugar confectionery and 9 % 1806 20 30 substitutes therefore made from sugar substitution products, containing cocoa 1806 20 50 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 15.0011 ex 1901 90 90 Preparation based on flour of leguminous vegetables in the form of sun-dried discs of dough, known as 'papad.' Free 15.0013 ex 1903 00 00 Tapioca, other than tapioca prepared from potato starch 2% Preparations : 15.0015 0710 40 00 corn 3% 071 1 90 30 2001 90 30 2004 90 10 2005 80 00 2008 99 85 15.0017 1904 90 10 Of rice 3% 15.0019 1904 90 90   Of other cereals 2% (*) The Taric codes are to be found on page 2 of this Annex. (') Entry under this CN code is subject to conditions laid down in the relevant Community provisions. (") Without prejudice to the levying of any additional duties applicable. No L 61 /18 Official Journal of the European Communities 13 . 3 . 93 Taric codes Order No CN code Taric code 15.0001 ex 0709 30 00 0709 30 00*10 15.0005 ex 0807 10 10 0807 10 10 * 10 15.0007 ex 1806 10 10 1806 10 10 * 11 1806 10 10*91 ex 1806 10 30 1806 10 30 * 10 ex 1806 10 90 1806 10 90 * 10 15.0011 ex 1901 9090 1901 9090*12 * 14 * 16 * 18 15.0013 ex 1903 00 00 1903 00 00*90